ORDER
PER CURIAM:
BBMB, Inc. appeals from the decision of the Labor and Industrial Relations Commission determining that several workers performed services for wages in employment by BBMB within the meaning of those terms in sections 288.034, RSMo Cum. Supp. 2013, and 288.036, RSMo Non-cum. Supp. 2015. BBMB contends that the Commission’s decision was not supported by the facts found by the Commission and/or there was no sufficient, competent evidence in the record to warrant the decision. It claims that the overwhelming weight of the evidence in the record indicated that the workers were independent contractors under the factors of the common law right to control test. Because a published opinion would have no prece-dential value, a memorandum has been *413provided to the parties. The Commission’s decision is affirmed. Rule 84.16(b).